Citation Nr: 0615485	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran served with the Recognized Guerillas in the 
Philippines from January 1945 to February 1946.  He died in 
February 2003.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  The veteran's death 
certificate reflects that he died from Koch's disease (also 
known as pulmonary tuberculosis) with pleural effusion.  The 
veteran's service medical records reflect that, in February 
1946, the veteran was hospitalized with an admitting 
diagnosis of tuberculosis and a final diagnosis of atypical 
left lower lobe pneumonia.  Additionally, in April 2002, a 
physician, Dr. R. F. S., reported that a log book of patients 
kept by his deceased father, Dr. R. J. S, reflected that the 
veteran had been a patient in his medical clinic for 
pulmonary tuberculosis from March 1-March 31, 1949.  The 
Board observes that in a July 2003 letter, E. P. D., the 
municipal health officer who signed the veteran's death 
certificate, indicated that she had not attended to the 
veteran and had relied on information given to her by the 
appellant in determining that the cause of the veteran's 
death was pulmonary tuberculosis with pleural effusions.  It 
was further stated that signs and symptoms consistent with 
tuberculosis were also reported.  The veteran's treatment 
records do not show that he was receiving treatment for 
tuberculosis immediately prior to his death, but rather had 
been treated for bilateral basal emphysema.  Thus, in light 
of the evidence of record showing a history of tuberculosis 
and emphysema and in the absence of any prior VA opinion as 
to the cause of the veteran's death, the Board finds that a 
VA clinical opinion is warranted.  Such would be useful in 
the de novo adjudication of the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issue on appeal, in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  

Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate her 
claim for the cause of the veteran's 
death, the evidence the appellant is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
appellant should also be advised to send 
any evidence in her possession pertinent 
to her appeal to the VA. 

Additionally, the appellant should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the appellant 
should be informed that a disability 
rating and an effective date will be 
assigned in the event of an award of the 
benefits sought, per Dingess.

	2.  The appellant should be contacted 
and requested that she furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom the 
veteran received treatment for 
tuberculosis, pneumonia, emphysema, and/ 
or any other respiratory/ pulmonary 
disability, including the late Dr. 
Richardo J. Soto.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the appellant, including 
entries with regard to the appellant 
contained in a Log Book of Patients kept 
by the late Dr. Ricardo J. Soto, M.D., 
which is now in the possession of his 
son, Dr. Romeo F. Soto, M.D.  Any 
necessary authorization for release of 
such documents should be obtained from 
the appellant.  

3.  The veteran's claims file should be 
forwarded to the appropriate VA examiner, 
who after reviewing the veteran's claims 
file, should be requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater 
likelihood) that a disease or disability 
related to service caused the veteran's 
death or contributed substantially or 
material to the death-causing conditions.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  The 
examiner should specifically indicate 
whether or not the claims file was 
reviewed.

		4.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
appellant's
claim may be granted.  If not, she should be 
furnished an
appropriate supplemental statement of the case and 
be 
provided an opportunity to respond.  The case 
should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





